Citation Nr: 1014418	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  02-08 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disability, to include corneal scars and seeing spots.

2.  Entitlement to service connection for back disability, to 
include as secondary to service-connected residuals of a 
right knee injury with degenerative joint disease.

3.  Entitlement to an increased disability rating for 
residuals of a right knee injury with degenerative joint 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to June 
1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Jurisdiction over the case was 
transferred to the RO in Huntington, West Virginia, in March 
2001.  The Veteran testified before the undersigned at a 
hearing held in Washington, DC, in April 2004.  In August 
2004 and August 2006, the Board remanded the matters for 
further development.  Then, in March 2010, the Veteran 
testified before the undersigned at another hearing held in 
Washington, DC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The record reveals that additional development is necessary 
on the claims, including pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 
2009), and implemented at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2009).

As regards the bilateral eye disability, during the March 
2010 Board hearing, the Veteran testified that he sees little 
spots of glare or little sprinkled spots floating around.  He 
indicated that visual acuity was not the problem and that the 
real problem with these spots was not adequately addressed 
during the prior VA eye examination.  In this regard, the 
April 2005 VA eye examination appears to focus mainly on the 
Veteran's then complaints of corneal scars.  Thus, the Board 
finds that the Veteran should be afforded another eye 
examination to determine the nature and extent of his 
bilateral eye disability.

As for the back disability, in a July 2009 statement, the 
Veteran's representative asserted that the service-connected 
right knee disability is the cause of the low back pain.  
Then, at the March 2010 hearing, the Veteran testified that 
he injured his back at the same time he injured his right 
knee and that the back disability is secondary to his 
service-connected right knee disability.  He testified that 
his service-connected right knee disability caused him to 
fall and injure his back while walking down the stairs.  
Although a medical opinion on whether the back disability is 
related to service is already of record, there is no opinion 
on whether the back disability is secondary to the service-
connected right knee disability.  Thus, the Board finds that 
the Veteran should be afforded a VA examination to determine 
whether his back disability was caused or aggravated by his 
service-connected right knee disability.  Further, to ensure 
due process, the RO should provide the Veteran with a VCAA 
notice letter on secondary service connection.

As regards the increased rating for residuals of a right knee 
injury with degenerative joint disease, the Veteran testified 
that his right knee disability had worsened since the last VA 
examination.  Although the last VA examination was conducted 
just over one year ago in February 2009, given the Veteran's 
testimony, the Board finds that he should be afforded another 
examination to determine the current severity of his right 
knee disability.

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims.  The RO 
should attempt to obtain any additional evidence for which 
the Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).  In this regard, the record 
reflects that the Veteran has been treated at the Martinsburg 
VA Medical Center (VAMC) and treatment reports through 
October 2007 are of record.  Thus, the RO should obtain any 
outstanding pertinent medical records from the above 
facility.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) on the claims for service 
connection for bilateral eye disability 
and back disability, to include as 
secondary to service-connected residuals 
of a right knee injury with degenerative 
joint disease, and the claim for an 
increased disability rating for residuals 
of a right knee injury with degenerative 
joint disease.  The letter should request 
that he provide sufficient information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claims.  

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
In any event, the RO should obtain all 
pertinent medical records from the 
Martinsburg VAMC since November 2007.  If 
any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After paragraphs 1 and 2 have been 
accomplished, to the extent possible, the 
RO should schedule the Veteran for a VA 
ophthalmologic examination to determine 
the nature and etiology of any disorder of 
eyes found to be present.  All studies 
deemed appropriate by the examiner should 
be performed and all findings should be 
set forth in detail.  The claims file 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  After reviewing the 
available medical records and examining 
the Veteran, the examiner is asked to 
offer an opinion addressing the following 
questions with respect to the eyes:

Has the Veteran developed a disorder of 
the eyes, to include corneal scars and a 
disorder manifested by little spots of 
glare or little sprinkled spots floating 
around both eyes?  If so, please specify 
the diagnosis (or diagnoses).  Is it at 
least as likely as not (50 percent or 
greater probability) that any currently 
diagnosed disorder of the eyes had its 
onset during service; or was such a 
disorder caused by any incident or event 
that occurred during service?  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  After paragraphs 1 and 2 have been 
accomplished, to the extent possible, the 
RO should schedule the Veteran for a VA 
spine examination to determine the nature 
and etiology of any back disorder found to 
be present.  All studies deemed 
appropriate by the examiner should be 
performed and all findings should be set 
forth in detail. The claims file should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  After reviewing the 
available medical records and examining 
the Veteran, the examiner is asked to 
offer an opinion addressing the following 
questions with respect to the back:

a.  Has the Veteran developed a back 
disorder?  If so, please specify the 
diagnosis (or diagnoses).  Is it at least 
as likely as not (50 percent or greater 
probability) that any currently diagnosed 
back disorder had its onset during 
service; or was such a disorder caused by 
any incident or event that occurred during 
service?

b.  Is it at least as likely as not (50 
percent or greater probability) that: (1) 
the Veteran's service-connected residuals 
of a right knee injury with degenerative 
joint disease is the cause of any 
currently diagnosed back disorder; or, (2) 
the Veteran's service-connected residuals 
of a right knee injury with degenerative 
joint disease caused a worsening of any 
currently diagnosed back disorder beyond 
the natural progress of the back disorder?

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  After paragraphs 1 and 2 have been 
accomplished, to the extent possible, the 
RO should schedule the Veteran for a VA 
joints examination to determine the nature 
and severity of his residuals of a right 
knee injury with degenerative joint 
disease.  The claims file should be 
available to the examiner and reviewed in 
conjunction with the examination.

The evaluation of the right knee should 
include all necessary testing, including 
range of motion studies, and should set 
forth all objective findings regarding the 
Veteran's right knee, particularly the 
current severity of symptoms.  Based on 
objective demonstration of repetitive 
motion, the examiner should determine 
whether there is weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to such factors.  Based on 
objective demonstration of repetitive 
motion, the examiner should express an 
opinion as to whether pain significantly 
limits functional ability during flare-ups 
or when the right knee is used repeatedly 
over a period of time and, if feasible, 
this determination also should be 
expressed in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.  Finally, 
the examiner should determine whether 
there is lateral instability or recurrent 
subluxation; and if so, this determination 
should be expressed in terms of slight, 
moderate, or severe due to either a 
finding of lateral instability or 
recurrent subluxation.  A complete 
rationale should be given for all opinions 
and conclusions.  

6.  Thereafter, the RO should readjudicate 
the claims of service connection for a 
bilateral eye disability; service 
connection for back disability, to include 
as secondary to service-connected 
residuals of a right knee injury with 
degenerative joint disease; and an 
increased rating for residuals of a right 
knee injury with degenerative joint 
disease, currently evaluated as 20 percent 
disabling.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


